Citation Nr: 0618298	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-08 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for cancer of the face 
and nose.

2.  Whether the reduction of the 100 percent evaluation for 
the veteran's service-connected residuals of prostate cancer 
to 40 percent disabling was proper, and if so, whether the 
ratings of 40 percent, between January 1, 2004, and July 12, 
2004, and 60 percent from July 13, 2004, are the appropriate 
ratings warranted for this disability.

3.  Entitlement to an effective date earlier than March 9, 
2001, for a grant of service connection for residuals of 
prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by Regional 
Offices (RO's) of the Department of Veterans Affairs (VA) in 
February 2002, June 2003, and September 2003.

In the February 2002 rating decision, the Newark, New Jersey, 
RO granted service connection for residuals of prostate 
cancer, with an initial rating of 100 percent, effective from 
March 9, 2001.

In the June 2003 rating decision, the Philadelphia, 
Pennsylvania, RO and Insurance Center (ROIC) denied claims 
for service connection for post-traumatic stress disorder 
(PTSD) and cancer of the face and nose.  In that rating 
decision, the ROIC also proposed to reduce the 100 percent 
rating then in effect for the service-connected residuals of 
prostate cancer, to 40 percent disabling.

In the September 2003 rating decision, the Philadelphia ROIC 
implemented the proposed reduction for the service-connected 
residuals of prostate cancer to 40 percent, effective from 
January 1, 2004.

The veteran provided testimony in regards to his claims for 
service connection for PTSD and an earlier effective date for 
the grant of service connection for residuals of prostate 
cancer at a hearing that was chaired by a Decision Review 
Officer (DRO) sitting at the Philadelphia ROIC in August 
2005.  A transcript of that hearing has been associated with 
the veteran's claims folder.

By rating decision issued in January 2006, the Philadelphia 
ROIC granted service connection for PTSD.  That issue is 
accordingly no longer on appellate status.  

In the January 2006 rating decision, the Philadelphia ROIC 
also granted the current rating of 60 percent for the 
service-connected residuals of prostate cancer, effective 
from July 13, 2004.  (It is noted that this issue has been 
incorrectly developed as an increased rating issue rather 
than as an issue involving the propriety of the reduction 
implemented in September 2003, to include the question of the 
appropriate ratings warranted since the effective date of the 
reduction.  The Board has re-characterized the issue in the 
first page of this remand to reflect the actual matter that 
is on appeal.)

The Indianapolis, Indiana, RO certified the veteran's appeal 
of the earlier effective date issue to the Board.  The two 
remaining issues listed on the first page above were not 
certified, but because the veteran clearly perfected his 
appeal of both issues (in July 2004), the Board has listed 
them in the first page of this remand.

The appeal of the three issues listed on the first page above 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the VA Form 9 that the veteran filed in April 2003 to 
perfect his appeal of his claim for an earlier effective date 
for the grant of service connection for residuals of prostate 
cancer, the veteran marked the box indicating that he wished 
to have a hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  Thereafter, the veteran stated, in a 
form provided by VA and received from him in September 2003, 
that he instead wished to have a videoconference hearing at 
the RO with a Veterans Law Judge sitting in Washington, D.C.

Additionally, in the VA Form 9 that the veteran filed in July 
2004, by which he perfected his appeal of his claims for 
service connection for PTSD and cancer of the face and nose, 
and the propriety of the reduction of the 100 percent 
evaluation for residuals of prostate cancer to 40 percent, 
the veteran marked the box indicating that he wished to have 
a Travel Board hearing.

While the veteran did have thereafter, as noted earlier, a 
hearing before a DRO, he has not indicated that that hearing 
satisfied his prior requests to offer testimony before a 
Veterans Law Judge.  It is noted that he did indicate, in a 
document (dated in June 2004) that accompanied his July 2004 
VA Form 9, that "I respectfully make request for a DRO 
review, Hearing, or BVA hearing either by phone, closed 
circuit TV, or in person ASAP."  However, a note dated in 
August 2004, apparently subscribed by a DRO, strongly 
suggests that the veteran wanted both a hearing before a DRO 
and a Travel Board hearing before a Veterans Law Judge:  
Specifically, the note says that the "case [is] not [yet] 
ready for BVA travel board.  Vet wants [a] DRO hearing first 
... ."
The Board deems his most recent request as superseding the 
prior selection of a videoconference hearing over a Travel 
Board hearing.

Accordingly, in order to ensure full compliance with due 
process requirements, this case is REMANDED to the AOJ for 
the following action:

Schedule the veteran for a Travel Board 
hearing.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

